DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of aggregating…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “aggregating events at different devices into different event groups, wherein each event group of the different event groups comprises a plurality of events that occurred at a respective device of the different devices, wherein a timestamp gap between each event in the plurality of events associated with the respective device and one or more 
Similarly, the limitation of correlating…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “correlating events within the different event groups associated with the different devices, the correlated events within the different event groups having timestamps within a correlation time window” in the context of this claim encompasses the user manually looking at the aggregated event groups across the logs of multiple devices and finding the same groups that appear at the same time, or nearly the same time, across the logs. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites receiving, via a network interface of an event aggregation system, events from different devices distributed across a network; and generating one or more alerts based on the correlated events.  These steps are recited at a high level of generality and amounts to mere receiving and transmitting data, which is a form of insignificant extra-solution activity (see MPEP 2106.04(d) and 2106.05(g)).  Additionally, the network interface is a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the receiving and generating steps were considered to be extra-solution activity in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  Regarding the receiving step, mere data gathering using a network has been found to be insignificant extra-solution activity.  Furthermore, receiving or transmitting data over a network has been found to be well-understood, routine, and conventional activity.  Regarding the generating alerts step, the reference Bantz et al. (U.S. Patent 7,464,163) in column 11, lines 54-58 discloses that it is a well‐understood, routine, conventional function to generate an alert based on an event.  Specifically, Bantz et al. recites, “It is well-known in the art that system-management and network-management software can be configured to monitor 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the defined timestamp gap threshold is determined based on a convergence time of the network having the different devices encompasses the user manually looking at the convergence time of a network and figuring out how close the events need to be to each other in order to be grouped. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 3: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 4: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the correlation time window is defined by a time span of a selected event group from the different event groups encompasses the user manually uses a time window on the log of events that is the length of a group of events. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 5: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the correlation time window comprises a time window that overlaps with respective time windows associated with the different event groups and that has a higher event density than one or more additional time windows that overlap with the respective time windows associated with the different event groups encompasses the user manually view the logs utilizing a window for event groups based on event density. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Regarding Claim 6: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein respective events in two or more event groups are aggregated based on a different defined timestamp gap threshold encompasses the user manually grouping the events in a log based on a different defined timestamp gap threshold. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 7: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the events within the different event groups are correlated based on at least one of a topology of the different devices or one or more matching attributes of the events within the different event groups 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claims 8-14 are rejected on the same grounds as claims 1-7, respectively. Furthermore, claim 8 adds the additional elements of a network interface, memory, a processor, and instructions.  These additional elements do not integrated the abstract idea into a practical application because they are generic computer elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic 
Claims 15-19 are rejected on the same grounds as claims 1-5, respectively.  Furthermore, Claim 15 adds the additional elements of a network interface, media, and instructions.  These additional elements do not integrated the abstract idea into a practical application because they are generic computer elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected on the same grounds as claim 7.

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that (1) the claims 
First, the claims can be interpreted to manually aggregate events.  Applicant argues that a person could not by themselves receive events from different devices across a network.  However, this aspect of the claims is an additional element of receiving data over a network.  A person however could aggregate events.  Applicant disputes this by citing the specification which states that the method can receive millions of events, however this explanation is narrower than the claim language.  Under broadest reasonable interpretation, a human could aggregate the events as claimed.
Second, the claims lack a practical application.  Applicant asserts that Examiner only analyzed a single element.  At the time, there was only one additional element.  Keep in mind, it is the analysis of the additional elements which must integrate the abstract idea into a practical application (see 2106.04(d)).  Since there was only one, that element was what Examiner addressed.  The current claims have added receiving data.  The receiving or transmitting of data as recited in the claim does not integrate the abstract idea into a practical application, because these elements are mere insignificant extra solution activity.
Third, the additional elements of receiving data and generating an alert are insignificant extra solution activity.  Data gathering and data output have been found by the courts to be insignificant extra-solution activity (see 2106.05(g)).  Merely adding 
Accordingly, the 35 U.S.C. 101 rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123